           Case 2:20-cv-01323-RAJ-JRC Document 98 Filed 04/16/21 Page 1 of 11




                                                                                Hon. J. Richard Creatura
 1

 2

 3

 4

 5

 6                            IN THE UNITED STATES DISTRICT COURT
 7
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                               AT SEATTLE
 9

10
      EL PAPEL, LLC and BERMAN 2, LLC,                 )
                                                       )   Civil Action No. 2:20-cv-01323-RAJ-JRC
11                           Plaintiffs,               )
                                                       )
12
                            v.                         )
13                                                     )        STIPULATED PROTECTIVE
      ROBERT W. FERGUSON, in his official              )                ORDER
14    capacity as Attorney General of the State of     )
      Washington; JENNY A. DURKAN, in her              )
15
      official capacity as the Mayor of the City of    )
16    Seattle; and THE CITY OF SEATTLE, a              )
      municipal Corporation,                           )
17                                                     )
                             Defendants.               )
18
                                                       )
19

20   1. PURPOSES AND LIMITATIONS
21      Discovery in this action is likely to involve production of confidential, proprietary, or private
22   information for which special protection may be warranted. Accordingly, the parties hereby
23   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
24   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
25   protection on all disclosures or responses to discovery, the protection it affords from public
26   disclosure and use extends only to the limited information or items that are entitled to confidential
27

28
     Stip. Protective Order - 1                                                    Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 98 Filed 04/16/21 Page 2 of 11




 1   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
 2   confidential information under seal.
 3   2. “CONFIDENTIAL” MATERIAL
 4      “Confidential” material shall include the following documents and tangible things produced or
 5   otherwise exchanged:
 6      (a) Personal Information of the Plaintiffs including residential addresses, residential telephone
 7          numbers, personal wireless telephone numbers, personal electronic mail addresses, social
 8          security numbers, driver’s license numbers, identification card numbers, and emergency
 9          contact information;
10      (b) Internal Plaintiffs’ information including rental ledgers, finances, or other information
11          relating to the Plaintiffs’ rental properties and businesses.
12      (c) Other material protected by federal state statute or regulation or court rule.
13   3. SCOPE
14      The protections conferred by this agreement cover not only confidential material (as defined
15   above), but also (1) any information copied or extracted from confidential material; (2) all copies,
16   excerpts, summaries, or compilations of confidential material; and (3) any testimony,
17   conversations, or presentations by parties or their counsel that might reveal confidential material.
18      However, the protections conferred by this agreement do not cover information that is in the
19   public domain or becomes part of the public domain through trial or otherwise.
20   4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
21      4.1 Basic Principles. A receiving party may use confidential material that is disclosed or
22           produced by another party or by a non-party in connection with this case only for
23           prosecuting, defending, or attempting to settle this litigation. Confidential material may
24           be disclosed only to the categories of persons and under the conditions described in this
25           agreement. Confidential material must be stored and maintained by a receiving party at a
26           location and in a secure manner that ensures that access is limited to the persons authorized
27           under this agreement.
28
     Stip. Protective Order - 2                                                     Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                           255 South King Street, Suite 800
                                                                                   Seattle, Washington 98104
                                                                                              (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 98 Filed 04/16/21 Page 3 of 11




 1      4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the
 2           court or permitted in writing by the designating party, a receiving party may disclose any
 3           confidential material only to:
 4                  (a) the receiving party’s counsel of record in this action, as well as employees of
 5                     counsel to whom it is reasonably necessary to disclose the information for this
 6                     litigation;
 7                  (b) the officers, directors, and employees (including in house counsel) of the
 8                     receiving party to whom disclosure is reasonably necessary for this litigation,
 9                     unless the parties agree that a particular document or material produced is for
10                     Attorney’s Eyes Only and is so designated;
11                  (c) experts and consultants to whom disclosure is reasonably necessary for this
12                     litigation and who have signed the “Acknowledgment and Agreement to Be
13                     Bound” (Exhibit A);
14                  (d) the court, court personnel, and court reporters and their staff;
15                  (e) copy or imaging services retained by counsel to assist in the duplication of
16                     confidential material, provided that counsel for the party retaining the copy or
17                     imaging service instructs the service not to disclose any confidential material to
18                     third parties and to immediately return all originals and copies of any
19                     confidential material;
20                  (f) during their depositions, witness in the action to whom disclosure is reasonably
21                     necessary and who have signed the “Acknowledgment and Agreement to Be
22                     Bound” (Exhibit A), unless otherwise agreed by the designating party or
23                     ordered by the court. Pages of transcribed deposition testimony or exhibits to
24                     depositions that reveal confidential material must be separately bound by the
25                     court reporter and may not be disclosed to anyone except as permitted under
26                     this agreement;
27

28
     Stip. Protective Order - 3                                                     Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                           255 South King Street, Suite 800
                                                                                   Seattle, Washington 98104
                                                                                              (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 98 Filed 04/16/21 Page 4 of 11




 1                  (g) the author or recipient of a document containing the information or a custodian
 2                     or other person who otherwise possessed or knew the information.
 3      4.3 Filing Confidential Material. Before filing confidential material or discussing or
 4           referencing such material in court filings, the filing party shall confer with the designating
 5           party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the
 6           designating party will remove the confidential designation, whether the document can be
 7           redacted, or whether a motion to seal or stipulation and proposed order is warranted.
 8           During the meet and confer process, the designating party must identify the basis for
 9           sealing the specific confidential information at issue, and the filing party shall include this
10           basis in its motion to seal, along with any objection to sealing the information at issue.
11           Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards
12           that will be applied when a party seeks permission from the court to file material under
13           seal. A party who seeks to maintain the confidentiality of its information must satisfy the
14           requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to
15           seal. Failure to satisfy this requirement will result in the motion to seal being denied, in
16           accordance with the strong presumption of public access to the Court’s files.
17   5. DESIGNATING PROTECTED MATERIAL
18      5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party or non-
19           party that designates information or items for protection under this agreement must take
20           care to limit any such designation to specific material that qualifies under the appropriate
21           standards. The designating party must designate for protection only those parts of
22           material, documents, items, or oral or written communications that qualify, so that other
23           portions of the material, documents, items, or communications for which protection is not
24           warranted are not swept unjustifiably within the ambit of this agreement.
25                  Mass, indiscriminate, or routinized designations are prohibited. Designations that
26           are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
27           to unnecessarily encumber or delay the case development process or to impose
28
     Stip. Protective Order - 4                                                     Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                           255 South King Street, Suite 800
                                                                                   Seattle, Washington 98104
                                                                                              (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 98 Filed 04/16/21 Page 5 of 11




 1           unnecessary expenses and burdens on other parties) expose the designating party to
 2           sanctions.
 3                  If it comes to a designating party’s attention that information or items that it
 4           designated for protection do not qualify for protection, the designating party must
 5           promptly notify all other parties that it is withdrawing the mistaken designation.
 6      5.2 Manner and Timing of Designations. Except as otherwise provided in this agreement (see,
 7           e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
 8           disclosure or discovery material that qualifies for protection under this agreement must be
 9           clearly so designated before or when the material is disclosed or produced.
10          (a) Information in documentary form: (e.g., paper or electronic documents and deposition
11              exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
12              the designating party must affix the word “CONFIDENTIAL” to each page that
13              contains confidential material. If only a portion or portions of the material on a page
14              qualifies for protection, the producing party also must clearly identify the protected
15              portion(s) (e.g., by making appropriate markings in the margins).
16          (b) Testimony given in deposition or in other pretrial proceedings: the parties and any
17              participating non-parties must identify on the record, during the deposition or other
18              pretrial proceeding, all protected testimony, without prejudice to their right to so
19              designate other testimony after reviewing the transcript. Any party or non-party may,
20              within fifteen days after receiving the transcript of the deposition or other pretrial
21              proceeding, designate portions of the transcript, or exhibits thereto, as confidential. If
22              a party or non-party desires to protect confidential information at trial, the issue should
23              be addressed during the pre-trial conference.
24          (c) Other tangible items: the producing party must affix in a prominent place on the
25              exterior of the container or containers in which the information or item is stored the
26              word “CONFIDENTIAL.” If only a portion or portions of the information or item
27

28
     Stip. Protective Order - 5                                                     Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                           255 South King Street, Suite 800
                                                                                   Seattle, Washington 98104
                                                                                              (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 98 Filed 04/16/21 Page 6 of 11




 1              warrant protection, the producing party, to the extent practicable, shall identify the
 2              protected portion(s).
 3      5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
 4           qualified information or items does not, standing alone, waive the designating party’s right
 5           to secure protection under this agreement for such material. Upon timely correction of a
 6           designation, the receiving party must make reasonable efforts to ensure that the material
 7           is treated in accordance with the provisions of this agreement.
 8   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9      6.1 Timing of Challenges. Any party or non-party may challenge a designation of
10           confidentiality at any time. Unless a prompt challenge to a designating party’s
11           confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
12           unnecessary economic burdens, or a significant disruption or delay of the litigation, a
13           party does not waive its right to challenge a confidentiality designation by electing not to
14           mount a challenge promptly after the original designation is disclosed.
15      6.2 Meet and Confer. The parties must make every attempt to resolve any dispute regarding
16           confidential designations without court involvement. Any motion regarding confidential
17           designations or for a protective order must include a certification, in the motion or in a
18           declaration or affidavit, that the movant has engaged in a good faith meet and confer
19           conference with other affected parties in an effort to resolve the dispute without court
20           action. The certification must list the date, manner, and participants to the conference. A
21           good faith effort to confer requires a fact-to-face meeting or a telephone conference.
22      6.3 Judicial Intervention. If the parties cannot resolve a challenge without court intervention,
23           the designating party may file and serve a motion to retain confidentiality under Local
24           Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
25           persuasion in any such motion shall be on the designating party. Frivolous challenges, and
26           those made for an improper purpose (e.g., to harass or impose unnecessary expenses and
27           burdens on other parties) may expose the challenging party to sanctions. All parties shall
28
     Stip. Protective Order - 6                                                   Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                         255 South King Street, Suite 800
                                                                                 Seattle, Washington 98104
                                                                                            (425) 576-0484
             Case 2:20-cv-01323-RAJ-JRC Document 98 Filed 04/16/21 Page 7 of 11




 1            continue to maintain the material in question as confidential until the court rules on the
 2            challenge.
 3   7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 4       LITIGATION
 5       If a party is served with a subpoena or a court order issued in other litigation that compels
 6   disclosure of any information or items designated in this action “CONFIDENTIAL,” that party
 7   must:
 8       (a) promptly notify the designating party in writing and include a copy of the subpoena or
 9           court order;
10       (b) promptly notify in writing the party who caused the subpoena or order to issue in the other
11           litigation that some or all of the material covered by the subpoena or order is subject to this
12           agreement. Such notification shall include a copy of this agreement; and
13       (c) cooperate with respect to all reasonable procedures sought to be pursued by the designating
14           party whose confidential material may be affected.
15   8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16       If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
17   material to any person or in any circumstance not authorized under this agreement, the receiving
18   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
19   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
20   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
21   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
22   Bound” that is attached hereto as Exhibit A.
23   9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
24       MATERIAL
25       When a producing party gives notice to receiving parties that certain inadvertently produced
26   material is subject to a claim of privilege or other protection, the obligations of the receiving parties
27   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
28
     Stip. Protective Order - 7                                                       Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                             255 South King Street, Suite 800
                                                                                     Seattle, Washington 98104
                                                                                                (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 98 Filed 04/16/21 Page 8 of 11




 1   to modify whatever procedure may be established in an e-discovery order or agreement that
 2   provides for production without prior privilege review. The parties agree to the entry of a non-
 3   waiver order under Fed. R. Evid. 502(d) as set forth herein.
 4   10. SUBPOENA OR PUBLIC RECORDS ACT REQUEST OF PROTECTED MATERIAL
 5      In the event any confidential material is subpoenaed or requested during the pendency of any
 6   of the actions by any court, regulatory, administrative, law enforcement or legislative body or any
 7   person or litigant purporting to have authority to subpoena or request such information, including
 8   requests based on Washington’s Public Records Act, no such confidential material will be
 9   disclosed without first giving fourteen (14) calendar days’ advance written notice to the party or
10   non-party that designated the material as Confidential, so as to enable the party or non-party to
11   have a reasonable opportunity to seek appropriate relief.
12   11. NON TERMINATION AND RETURN OF DOCUMENTS
13      Within 60 days after the termination of this action, including all appeals, each receiving party
14   must return all confidential material to the producing party, including all copies, extracts, and
15   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
16      Notwithstanding this provision, counsel are entitled to retain one archival copy of all
17   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
18   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
19   product, even if such materials contain confidential material.
20      The confidentiality obligations imposed by this agreement shall remain in effect until a
21   designating party agrees otherwise in writing or a court orders otherwise.
22
                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
23
            DATED: April 16, 2021.                 Pacific Legal Foundation
24                                                         s/ Ethan W. Blevins
                                                           S/ Brian T. Hodges
25
                                                           S/ Kathryn D. Valois
26                                                         Ethan W. Blevins, WSBA # 48219
                                                           Brian T. Hodges, WSBA # 31976
27                                                         Kathryn D. Valois**
28
                                                           ** Pro hac vice
     Stip. Protective Order - 8                                                    Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 98 Filed 04/16/21 Page 9 of 11




                                                Attorneys for Plaintiffs
 1

 2          DATED: April 16, 2021.       Washington State Office of the Attorney General
                                               s/ Jeffrey T. Even
 3                                             s/ Zachary P. Jones
                                               s/ Brian H. Rowe
 4
                                               s/ Cristina Sepe
 5                                             Jeffrey T. Even
                                               Zachary P. Jones
 6                                             Brian H. Rowe
 7
                                               Cristina Sepe
                                               Attorneys for Defendant
 8                                             Robert W. Ferguson
 9          DATED: April 16, 2021.       Seattle City Attorneys’ Office
10
                                                 s/ Roger D. Wynne
                                                 s/ Jeffrey S. Weber
11                                               s/ Erica R. Franklin
                                                 s/ Derrick A. De Vera
12
                                                 Roger D. Wynne
13                                               Jeffrey S. Weber
                                                 Erica R. Franklin
14                                               Derrick A. De Vera
                                                 Attorneys for Defendants Jenny Durkan,
15
                                                 City of Seattle
16

17

18

19

20

21

22

23

24

25

26

27

28
     Stip. Protective Order - 9                                         Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                               255 South King Street, Suite 800
                                                                       Seattle, Washington 98104
                                                                                  (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 98 Filed 04/16/21 Page 10 of 11




 1          PURSUANT TO STIPULATION, IT IS SO ORDERED
 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 4   state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 5   documents, including the attorney-client privilege, attorney work-product protection, or any other
 6   privilege or protection recognized by law.
 7

 8   DATED:_________________________
 9
                                                          ____________________________________
10
                                                          J. RICHARD CREATURA
11                                                        United States Magistrate Judge

12
     PRESENTED BY:
13

14    Pacific Legal Foundation        Wash. Attorney General’s Office   Seattle City Attorneys Office
      Ethan W. Blevins                Jeffrey T. Even                   Roger D. Wynne
15    Brian T. Hodges                 Zachary P. Jones                  Jeffrey S. Weber
16
      Kathryn D. Valois               Brian T. Rowe                     Erica R. Franklin
      Attorneys for Plaintiffs        Cristina Sepe                     Derrick A. De Vera
17                                    Attorneys for Defendant           Attorneys for Defendants
                                      Robert W. Ferguson                Jenny Durkan and City of
18                                                                      Seattle
19

20

21

22

23

24

25

26

27

28
     Stip. Protective Order - 10                                                  Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                         255 South King Street, Suite 800
                                                                                 Seattle, Washington 98104
                                                                                            (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 98 Filed 04/16/21 Page 11 of 11




 1                                               EXHIBIT A
 2

 3                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4

 5   I, __________________________________________ [print or type full name], of
 6   __________________________________ [print or type full address], declare under penalty of
 7   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 8   issued by the United States District Court for the Western District of Washington on [date] in the
 9   case of El Papel, LLC, et al. v. Inslee, et al., 2:20-cv-01323-RAJ-JRC. I agree to comply with
10   and to be bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment in the
12   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
13   item that is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15          I further agree to submit to the jurisdiction of the United States District Court for the
16   Western District of Washington for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this action.
18   Date: __________________
19   City and State where sworn and signed: _______________________
20   Printed name: _______________________
21   Signature: ___________________________
22

23

24

25

26

27

28
     Stip. Protective Order - 11                                                     Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
